                                                                  1   Kent F. Larsen, Esq.
                                                                      Nevada Bar No. 3463
                                                                  2   SMITH LARSEN & WIXOM
                                                                      Hills Center Business Park
                                                                  3   1935 Village Center Circle
                                                                      Las Vegas, Nevada 89134
                                                                  4   Tel: (702) 252-5002
                                                                      Fax: (702) 252-5006
                                                                  5   Email: kfl@slwlaw.com
                                                                      Attorneys for Defendant
                                                                  6   JPMorgan Chase Bank, N.A.
                                                                  7
                                                                                                  UNITED STATES DISTRICT COURT
                                                                  8
                                                                                                          DISTRICT OF NEVADA
                                                                  9
                                                                 10   WILMINGTON SAVINGS FUND             )
                                                                      SOCIETY, FSB, D/B/A CHRISTIANA      )                 Case No. 3:21-cv-00153-MMD-CLB
                                                                 11   TRUST AS TRUSTEE FOR PNPMS          )
                                                                      TRUST I 100, a national bank,       )                 STIPULATION AND ORDER
SMITH LARSEN & WIXOM




                                                                 12                                       )                 EXTENDING DEADLINE FOR
                                                                                     Plaintiff,           )                 DEFENDANT JPMORGAN CHASE
                       TEL (702) 252-5002 @ FAX (702) 252-5006
                         HILLS CENTER BUSINESS PARK




                                                                                                                            BANK, N.A., TO FILE
                         1935 VILLAGE CENTER CIRCLE




                                                                 13                                       )
                                                                      v.                                  )                 A RESPONSE TO PLAINTIFF’S
                               LAS VEGAS, NV 89134




                                                                 14                                       )                 COMPLAINT
                                                                      JPMORGAN CHASE BANK, N.A., a        )
                                                                 15   national bank, DOES 1 through 10,   )                 (First Request)
                                                                      inclusive,                          )
                                                                 16                                       )
                                                                                     Defendants.          )
                                                                 17   ____________________________________)
                                                                 18          Plaintiff Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust as Trustee for
                                                                 19   PNPMS Trust I 100 (“Plaintiff”), and Defendant JPMorgan Chase Bank, N.A. (“Chase”), by and
                                                                 20   through their respective undersigned counsel, hereby stipulate as follows:
                                                                 21          1.      Chase shall have through and including Tuesday, May 25, 2021 to file a response
                                                                 22                  to Plaintiff’s Complaint on file in this matter.
                                                                 23   ///
                                                                 24
                                                                      ///
                                                                 25
                                                                 26   ///

                                                                 27   ///
                                                                 28
                                                                  1          This request for an extension of time to respond to the Complaint is not intended to cause
                                                                  2   any delay or prejudice to any party, but is intended so the parties may continue to investigate this
                                                                  3   matter and attempt to informally resolve the claims herein.
                                                                  4
                                                                      ZBS LAW, LLP                                          SMITH LARSEN & WIXOM
                                                                  5
                                                                  6
                                                                      /s/ J. Stephen Dolembo                                /s/ Kent F. Larsen
                                                                  7   J. Stephen Dolembo, Esq.                              Kent F. Larsen, Esq.
                                                                  8   Nevada Bar No. 9795                                   Nevada Bar No. 3463
                                                                      9435 West Russell Road, Suite 120                     1935 Village Center Circle
                                                                  9   Las Vegas, Nevada 89148                               Las Vegas, Nevada 89134
                                                                      Ph: (702) 948-8565 x606                               Ph: (702)252-5002
                                                                 10
                                                                      Fax: (702) 446-9898                                   Fax (702) 252-5006
                                                                 11   Email:sdolembo@zbslaw.com                             Email: kfl@slwlaw.com
SMITH LARSEN & WIXOM




                                                                      Attorneys for Plaintiff                               Attorneys for Defendant
                                                                 12
                                                                      Wilmington Savings Fund Society,                      JPMorgan Chase Bank, N.A.
                       TEL (702) 252-5002 @ FAX (702) 252-5006
                         HILLS CENTER BUSINESS PARK
                         1935 VILLAGE CENTER CIRCLE




                                                                 13   FSB, d/b/a Christiana Trust as
                               LAS VEGAS, NV 89134




                                                                      Trustee for PNPMS Trust I 100                         Dated: May 3, 2021
                                                                 14
                                                                 15   Dated: May 3, 2021
                                                                 16
                                                                 17
                                                                                                                   ORDER
                                                                 18
                                                                             IT IS SO ORDERED.
                                                                 19
                                                                 20                               3rd day of __________________,
                                                                                     DATED this _____              May           2021.
                                                                 21
                                                                 22
                                                                 23                                         _______________________________________
                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28                                                   -2-
